Title: To Thomas Jefferson from John Vaughan, 9 June 1803
From: Vaughan, John
To: Jefferson, Thomas


          
            D sir 
                     
            9 June 1803
          
          I enclose a letter recieved by a young friend of mine from the hands of the writer, to whom he went particularly recommended; he has a packet for D Thornton which contains something for yourself—I Have spoken to Capt Lewis, who politely takes charge of it.—My friend had many conversations with the writer of the letter who was very free in his remarks, upon the ideas of the leading men in that Country.—who thought lightly of this Country, that when possessed of N.O. they would have a considerable hold upon us—“There are amongst us who dream of Universal empire” “If a war does take place & England & America are induced to join, we shall loose our Ultramarine possessions but they will not believe me” Several expressions dropped which shewed dissatisfaction with head quarters, & it appears it had even proceeded to misunderstanding—but it appeared also that the views of the Chief were not such, as had in view any real intention of being particularly friendly to us but rather the Contrary—Your information no doubt is more complete than any my friend can give, he left the place on 31 March, & if a further detail would be of any service he would readily give it—
          The Phil: Socy. goes on with rather more animation, we have at last resolved to publish a 6th Vol. the work will Very shortly go to press—Communications now made would be peculiarly important, & not delayed in publication—We have recd several valuable presents of Books from the Different European Societies to whom we had sent ours—The Edinburg Societies have merely acknowledged the receipt—from the Italian Society no reply—We Sent ours to the Care of Count Castiglioni or in Case of his Death requested Mess. Grant Sibbald & Balfour of Leghorn to attend to the distribution—
          Mr Thomas Leiper has been trying experiments upon Pounded & Ground Lime Stone as manure without burning the effect promises to be equal to Plaister of Paris—with this & Mr Livingstons Communication of the effect of Pyrites will be a valuable addition to our Stock of manures
          A Connecticut Agricultural Socy. have published the result of their proceedings—The Information they collect from the Members being chiefly communicated orally & recorded by the Secy. appears to command in an easy manner all that the Members know—A Committee afterwards Collect & publish—If I can procure a Copy, I shall have the pleasure of Sendg you one—as the plan is useful. It appears by some of the Communications, that a large quantity of lime or plaister Or a large quantity of Farm Yard Manure are not so productive as a much smaller portion of each United—I remain
          With the greatest respect D sir, Your friend & servt
          
            Jn Vaughan
          
        